
	
		II
		109th CONGRESS
		2d Session
		H. R. 5092
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		AN ACT
		To modernize and reform the Bureau of
		  Alcohol, Tobacco, Firearms, and Explosives.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives (BATFE) Modernization and Reform Act of
			 2006.
		2.Graduated penalties for civil violations by
			 Federal firearms licensees
			(a)In generalSection 923 of title 18, United
			 States Code, is amended by striking subsections (e) and (f) and inserting the
			 following:
				
					(e)(1)(A)If the Attorney General determines that a
				licensee under this section has willfully violated any provision of this
				chapter or any regulation prescribed under this chapter, the Attorney General
				may—
								(i)if the violation is of a minor
				nature—
									(I)impose on the licensee a civil money
				penalty of not more than $1,000 for each such violation, except that the total
				amount of penalties imposed on a licensee under this subclause for violations
				arising from a single inspection or examination shall not exceed $5,000;
				or
									(II)suspend the license for not more than 30
				days, and specify the circumstances under which the suspension is to be
				terminated, if, in the period for which the license is in effect, there have
				been at least 2 prior occasions on which the licensee has been determined to
				have violated this chapter; or
									(ii)if the violation is of a serious
				nature—
									(I)impose on the licensee a civil money
				penalty of not more than $2,500 for each such violation, except that the total
				amount of penalties imposed on a licensee under this subclause for a violations
				arising from a single inspection or examination shall not exceed
				$15,000;
									(II)suspend the license for not more than 90
				days, and specify the circumstances under which the suspension is to be
				terminated;
									(III)revoke the license; or
									(IV)take the actions described in subclauses
				(I) and (II), or subclauses (I) and (III).
									(B)(i)(I)In determining the amount of a civil money
				penalty to impose under subparagraph (A) on a licensee, the nature and severity
				of the violation involved, the size of the firearms business operated by the
				licensee, and the prior record of the licensee shall be considered.
									(II)On request of the licensee, the Attorney
				General may consider the ability of the licensee to pay a civil money penalty,
				and may allow the licensee to submit documents and information to establish the
				ability of the licensee to pay. The Attorney General shall not make part of any
				public record any document or information so submitted, and shall return to the
				licensee any such document or information.
									(III)The total amount of penalties imposed on a
				licensee under subparagraph (A) with respect to violations of a minor nature
				and of a serious nature arising from a single inspection or examination shall
				not exceed $15,000.
									(ii)For purposes of subparagraph (A), violation
				of a provision of this chapter with respect to 2 or more firearms during a
				single transaction shall be considered a single violation of the
				provision.
								(iii)The Attorney General may defer, or suspend,
				in whole or in part, the imposition of a civil money penalty on a licensee
				whose license is suspended under this paragraph.
								(C)For purposes of subparagraph (A):
								(i)A violation of this chapter shall be
				considered to be of a serious nature if the violation—
									(I)results in or could have resulted in the
				transfer of a firearm or ammunition to a person prohibited from possessing or
				receiving the firearm or ammunition under this chapter or under State or local
				law;
									(II)obstructs or could have obstructed a bona
				fide criminal investigation or prosecution, or an inspection or examination
				under this chapter; or
									(III)prevents or could have prevented a licensee
				from complying with subsection (a)(7), (a)(8), (b)(1), (b)(3), (b)(4), (j),
				(k), (o), or (p) of section 922, subsection (g)(7) of this section, or
				subsection (b) or (h) of section 924.
									(ii)A
				violation of this chapter shall be considered to be of a minor nature if the
				violation is not of a serious nature.
								(D)The Attorney General may not commence an
				enforcement action under subparagraph (A) with respect to a violation, after
				the 5-year period that begins with—
								(i)the date the violation occurred; or
								(ii)if the licensee intentionally obstructed
				discovery of the violation, the date the violation is discovered.
								(2)(A)Not less than 30 days before the effective
				date of any penalty imposed on a licensee by reason of a determination made
				under paragraph (1), the Attorney General shall send the licensee a written
				notice—
								(i)of the determination, and the grounds on
				which the determination was made;
								(ii)of the nature of the penalty; and
								(iii)that the licensee may, within 30 days after
				receipt of the notice, request a hearing to review the determination.
								(B)A
				hearing to review a determination made under paragraph (1) with respect to a
				licensee shall not be held unless the licensee requests such a hearing within
				30 days after receiving the notice of the determination sent pursuant to
				subparagraph (A).
							(C)On timely receipt from the licensee of a
				request for such a review, the Attorney General shall stay the imposition under
				paragraph (1) of any penalty involved, pending resolution of the review,
				unless, in the case of a suspension or revocation of a licensee, the Attorney
				General establishes, at a hearing before an administrative law judge, by clear
				and convincing evidence, that the continued operation by the licensee of the
				business poses an immediate and grave threat to public safety.
							(3)(A)Within 90 days after timely receipt from a
				licensee of a request to review a determination made under paragraph (1) (or at
				such later time as is agreed to by the Attorney General and the licensee), an
				administrative law judge shall hold a hearing, at a location convenient to the
				licensee, to review the determination.
							(B)Not less than 30 days before the hearing,
				the Attorney General shall deliver to the licensee—
								(i)a document identifying each person whom the
				Attorney General intends to call as a witness during the hearing;
								(ii)a
				copy of each document which will be introduced as evidence at the hearing;
				and
								(iii)copies of all documents on which the
				determination is based.
								(C)Within 90 days after the hearing, the
				administrative law judge shall issue a written decision setting forth findings
				of fact and conclusions of law, and a decision as to whether to affirm, modify,
				or reverse the determination.
							(D)On request of the licensee, the Attorney
				General shall stay the effective date of any penalty, suspension, or revocation
				until there has been a final, nonreviewable judgment with respect to the
				determination involved, unless, in the case of a suspension or revocation of a
				licensee, the Attorney General establishes, at a hearing before an
				administrative law judge, by clear and convincing evidence, that the continued
				operation by the licensee of the business poses an immediate and grave threat
				to public safety.
							(E)The action of an administrative law judge
				under this subsection shall be considered final agency action for all purposes,
				and may be reviewed only as provided in subsection (f).
							(4)This subsection shall not be interpreted to
				affect the authority of the Attorney General under section 922(t)(5).
						(f)(1)Within 60 days after a party receives a
				notice issued under subsection (d)(3) of a decision to deny a license, or a
				notice issued under subsection (e)(3)(C) of a determination to impose a civil
				money penalty or to suspend or revoke a license, the party may file a petition
				with the United States district court for the district in which the party
				resides or has a principal place of business for a de novo review of the
				decision or determination.
						(2)In a proceeding conducted under this
				paragraph, the court shall, on application of a party, consider any evidence
				submitted by the parties to the proceeding whether or not the evidence was
				considered at the hearing held under subsection (d)(3) or (e)(3).
						(3)If the court decides that the decision or
				determination was not authorized, the court shall order the Attorney General to
				take such action as may be necessary to comply with the judgment of the
				court.
						(4)If criminal proceedings are instituted
				against a licensee alleging any violation of this chapter or of a regulation
				prescribed under this chapter, and the licensee is acquitted of the charges, or
				the proceedings are terminated, other than upon motion of the Government before
				trial on the charges, the Attorney General shall be absolutely barred from
				denying a license under this chapter, suspending or revoking a license granted
				under this chapter, or imposing a civil money penalty under subsection (e), if
				the action would be based in whole or in part on the facts which form the basis
				of the criminal charges.
						(5)The Attorney General may not institute a
				proceeding to suspend or revoke a license granted under this chapter, or to
				impose a civil money penalty under subsection (e), more than 1 year after the
				filing of the indictment or
				information.
						.
			(b)Conforming amendment to procedure
			 applicable to denial of application for licenseSection 923(d) of such title is amended by
			 adding at the end the following:
				
					(3)If the Attorney General denies an
				application for a license, an administrative law judge of the Department of
				Justice shall, on request by the aggrieved party, promptly hold a hearing to
				review the denial, at a location convenient to the aggrieved party. If, after
				the hearing, the administrative law judge decides not to reverse the denial,
				the administrative law judge shall give notice of the final denial decision to
				the aggrieved
				party.
					.
			3.Consideration of Federal firearms license
			 applications
			(a)In generalSection 923(d) of title 18, United
			 States Code, as amended by section 2(b) of this Act, is amended by
			 redesignating paragraphs (2) and (3) as paragraphs (3) and (4) and inserting
			 after paragraph (1) the following:
				
					(2)The Attorney General shall make a
				preliminary determination as to whether to approve or deny an application
				submitted under subsection (a) or (b). If the preliminary determination is to
				deny the application, the Attorney General shall notify the applicant in
				writing of the preliminary determination and the reasons for the preliminary
				determination, and shall afford the applicant an opportunity to supplement the
				application with additional information and to request a hearing on the
				application. If the applicant, in a timely manner, requests such a hearing, the
				Attorney General shall hold the hearing at a location convenient to the
				applicant, and shall notify the applicant in writing of the time and place of
				the
				hearing.
					.
			(b)Conforming amendmentSection 923(f) of such title, as amended by
			 section 2(a) of this Act, is amended by striking (d)(3) each
			 place it appears and inserting (d)(4).
			4.Definition of willfullySection 923(e) of
			 title 18, United States Code, as amended by section 2(a) of this Act, is
			 amended by adding at the end the following:
			
				(5)For purposes of this subsection, the term
				willfully means, with respect to conduct of a person, that the
				person knew of a legal duty, and engaged in the conduct knowingly and in
				intentional disregard of the
				duty.
				.
		5.Establishment of formal inspection,
			 examination, and investigative guidelinesThe Attorney General shall establish
			 guidelines for how the Bureau of Alcohol, Tobacco, Firearms, and Explosives is
			 to conduct inspections, examinations, or investigations of possible violations
			 of chapters 40 and 44 of title 18, United States Code.
		6.Review by the Inspector General of the
			 Department of Justice of the gun show enforcement program; report
			(a)ReviewThe Inspector General of the Department of
			 Justice shall conduct a review of the operations of the Bureau of Alcohol,
			 Tobacco, Firearms, and Explosives, for the purpose of assessing the manner in
			 which the Bureau conducts the gun show enforcement program and blanket
			 residency checks of prospective and actual firearms purchasers.
			(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Inspector General of the Department of Justice shall
			 submit to the Committee on the Judiciary of the House of Representatives and
			 the Committee on the Judiciary of the Senate a written report that contains the
			 findings of the review required by subsection (a), and includes such
			 recommendations as may be appropriate.
			7.Limitations on use of firearms purchaser
			 informationSection 923(g)(1)(D)
			 of title 18, United States Code, is amended in the last sentence by inserting
			 , except that information identifying a person who has purchased or
			 received firearms or ammunition and who is not prohibited from doing so may not
			 be so made available or so provided unless the agency involved has certified
			 that the agency will not disclose the information to any entity other than a
			 court, federal, State or local law enforcement agency, or prosecutor
			 before the period.
		8.Liquidation of inventory in Federal
			 firearms license expiration, surrender, or revocation casesSection 923 of title
			 18, United States Code, is amended by adding at the end the following:
			
				(m)(1)Except as provided in paragraph (2), a
				person whose license issued under this chapter is expired, surrendered, or
				revoked shall be afforded 60 days from the effective date of the expiration,
				surrender, or revocation to liquidate the firearms inventory of the person,
				which time may be extended upon a showing of reasonable cause. During such
				60-day period (including any extension of the period), the license involved
				shall continue to be considered valid.
					(2)Paragraph (1) shall not apply with respect
				to a person if a United States District Court for the judicial district in
				which the person resides or in which the principal place of business of the
				person subject to the license is located finds, by clear and convincing
				evidence, that the continued operation by the person of the business poses an
				immediate and grave threat to public
				safety.
					.
		9.Opportunity to cure violations after
			 acquisition of firearms businessSection 923 of title
			 18, United States Code, is further amended by adding at the end the
			 following:
			
				(n)If the Attorney General is made aware that
				a business licensed under this chapter has transferred to a surviving spouse or
				child of the licensee, to an executor, administrator, or other legal
				representative of a deceased licensee; or to a receiver or trustee in
				bankruptcy, or an assignee for benefit of creditors, and, before the transfer,
				or on the first inspection or examination by the Attorney General of the
				records of the licensee after the transfer, the licensee is found to be
				operating the business in violation of this chapter, the Attorney
				General—
					(1)shall notify the transferee of the
				violation by the transferor; and
					(2)shall not presume that the transferee is
				committing the
				violation.
					.
		10.Standards for criminal violations of
			 recordkeeping requirementsSection 922(m) of
			 title 18, United States Code, is amended—
			(1)by striking any false entry
			 and inserting a materially false entry;
			(2)by striking appropriate
			 entry and inserting a materially significant entry;
			 and
			(3)by striking properly
			 maintain and inserting retain custody of.
			11.Authority to collect information on
			 explosives stored under State law; regulations governing storage of explosives
			 made applicable to storage of explosives by agencies operating under State
			 law
			(a)Authority to collect information on
			 explosives stored under State law
				(1)In generalSection 846 of title 18, United
			 States Code, is amended by adding at the end the following:
					
						(c)Each agency operating under the law of any
				State or political subdivision thereof that stores or keeps explosive materials
				shall submit to the Attorney General, at such time as the Attorney General
				shall prescribe in regulations, a written report that specifies each location
				at which the agency stores or keeps explosive materials that have been shipped
				or transported in interstate or foreign commerce, and the types and amounts of
				such explosive materials that are stored or kept at the
				location.
						.
				(2)RegulationsWithin 6 months after the date of the
			 enactment of this section, the Attorney General shall prescribe the regulations
			 referred to in section 846(c) of title 18, United
			 States Code.
				(b)Regulations governing storage of explosives
			 made applicable to storage of explosives by agencies operating under State
			 lawSubpart K of part 555 of
			 subchapter C of chapter II of title 27, Code of Federal Regulations, shall
			 apply with respect to the storage by agencies operating under the law of any
			 State or political subdivision thereof of explosive materials that have been
			 shipped or transported in interstate or foreign commerce.
			12.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect at the end of the 180-day period
			 that begins with the date of the enactment of this Act.
		
	
		
			Passed the House of
			 Representatives September 26, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
